Case 3:20-cv-00939-MMH-PDB Document 29 Filed 10/02/20 Page 1 of 3 PageID 220




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  JACKSONVILLE DIVISION


   KASIM HOWARD,

                Plaintiff,
                                                   Case No. 3:20-cv-939-J-34PDB
   vs.

   ST. JOHN’S COUNTY SHERIFF, a
   governmental entity established by and
   through the Constitution of the State of
   Florida, et al.,

                Defendants.
                                              /

                                              ORDER

         THIS CAUSE is before the Court on Plaintiff’s Response to Motions to Dismiss Filed

   by Defendants St. John’s County Sheriff and Deputy Sheriff Jason W Briggs (Doc. 28;

   Response), filed on September 30, 2020. In the Response, Plaintiff, in addition to asserting

   that Defendants’ motion to dismiss is due to be denied, alternatively requests leave to

   amend his complaint in the event the Court finds that his allegations are inadequate. See

   Response ¶¶ 41, 50, 52, 54. Preliminarily, the Court notes that a request for affirmative

   relief, such as a request for leave to amend a pleading, is not properly made when simply

   included in a response to a motion. See Fed. R. Civ. P. 7(b); see also Rosenberg v. Gould,

   554 F.3d 962, 965 (11th Cir. 2009) (“Where a request for leave to file an amended

   complaint simply is imbedded within an opposition memorandum, the issue has not been

   raised properly.”) (quoting Posner v. Essex Ins. Co., 178 F.3d 1209, 1222 (11th Cir. 1999)).

         Moreover, even if it were proper to include this request in the Response, the request

   is otherwise due to be denied for failure to comply with Local Rules 3.01(a) and 3.01(g),
Case 3:20-cv-00939-MMH-PDB Document 29 Filed 10/02/20 Page 2 of 3 PageID 221




   United States District Court, Middle District of Florida (Local Rule(s)). Local Rule 3.01(a)

   requires a memorandum of legal authority in support of a request from the Court. See

   Local Rule 3.01(a). Local Rule 3.01(g) requires certification that the moving party has

   conferred with opposing counsel in a good faith effort to resolve the issue raised by the

   motion and advising the Court whether opposing counsel agrees to the relief requested.

   See Local Rule 3.01(g). In addition to these deficiencies under the Local Rules, the request

   in the Response also fails to satisfy the requirement that “[a] motion for leave to amend

   should either set forth the substance of the proposed amendment or attach a copy of the

   proposed amendment.” Long v. Satz, 181 F.3d 1275, 1279 (11th Cir. 1999); see also

   McGinley v. Fla. Dep’t of Highway Safety and Motor Vehicles, 438 F. App’x 754, 757 (11th

   Cir. 2011) (affirming denial of leave to amend where plaintiff did not set forth the substance

   of the proposed amendment); United States ex. rel. Atkins v. McInteer, 470 F. 3d 1350,

   1361-62 (11th Cir. 2006) (same). Thus, the Court will not entertain Plaintiff’s request for

   relief included in the Response. Plaintiff is advised that, if he wishes to pursue such relief,

   he is required to file an appropriate motion, in accordance with the Federal Rules of Civil

   Procedure and the Local Rules of this Court.

          ORDERED:




                                                 2
Case 3:20-cv-00939-MMH-PDB Document 29 Filed 10/02/20 Page 3 of 3 PageID 222




         To the extent that he requests affirmative relief from the Court, Plaintiff’s Response

   to Motions to Dismiss Filed by Defendants St. John’s County Sheriff and Deputy Sheriff

   Jason W Briggs (Doc. 28) is DENIED without prejudice.

         DONE AND ORDERED in Jacksonville, Florida, this 1st day of October, 2020.




   lc11
   Copies to:

   Counsel of Record




                                               3
